277 F.2d 446
Harry Carroll KIRK, Appellant,v.UNITED STATES of America, Appellee.
No. 18146.
United States Court of Appeals Fifth Circuit.
April 22, 1960, Rehearing Denied June 2, 1960.

George E. Cochran, A. L. Wardlaw, Fort Worth, Tex., for appellant.
W. B. West, III, U.S. Atty., Fort Worth, Tex., Minor Morgan, Asst. U.S. Atty., Dallas, Tex., for appellee.
Before RIVES, Chief Judge, and JONES and WISDOM, Circuit Judges.
PER CURIAM.


1
This is an appeal from a judgment of conviction for violation of the Mann Act, 18 U.S.C.A. 2421.  The sole error urged is that the evidence was insufficient to justify the conviction.  An examination of the record has convinced us that this contention is wholly without merit.  The judgment is therefore


2
Affirmed.